DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 4/1/2021 is acknowledged.
Claims 1-8 will be examined on the merits herein.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 7/21/2020 and 1/28/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102492180 (cited on IDS filed 1/28/2021).
Regarding claims 1-3, CN102492180 discloses a cross-linked hyaluronic acid and hydroxypropyl methyl cellulose composite hydrogel (see abstract).  CN102492180 discloses 1% to 3% of cross-linked hyaluronic acid (see abstract).  CN102492180 discloses that the cross-linked hyaluronic acid is crossed-linked with 1,4-butyleneglycol bisglycidyl ether (see page 2).  CN102492180 discloses that the swelling capacity of the crosslinked hyaluronic acid is 80-500 times (see page 2).  Regarding the limitation of “for external use on skin”, the preamble does not structurally distinguish the claims and therefore since the prior art discloses the same composition, it is the examiner's position that the prior art's composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 
Regarding claim 4, CN102492180 discloses a composite hydrogel (i.e. a gel, see abstract).  
Regarding claim 5, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (i.e. a gel), the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 6, CN102492180 discloses the particle size of the cross-linked-hyaluronic acid 0.05-0.2mm, which is 100µm or more (see page 2).
Regarding claim 7, CN102492180 discloses 1% to 3% of cross-linked hyaluronic acid, 0.5% to 1% of hydroxypropyl methylcellulose, with the balance being water (see abstract).
Regarding claim 9, CN102492180 discloses a dermal filler, which reads on a cosmetic composition (see page 4).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN102492180 in view of Marini et al. (US 9,693,947, cited on IDS filed 1/28/2021).

CN102492180 does not teach a solvent in an amount of 20-70 wt% based on the total weight of the hyaluronic acid composition.
Marini et al. teaches cosmetic formulations for improving the appearance of the skin (see abstract).  Marini et al. teaches a 0.25-3% by weight of a cross-linked hyaluronic acid (see column 3, lines 52-56).   Marini et al. teaches that the cross-linked hyaluronic acid has a high water-binding capacity, and is a scavenger of damaging free radicals (see column 2, lines 45-51). Marini et al. teaches that the polymer forms a film on the skin that is broken down over time, allowing for a sustained release of hyaluronic acid to the skin (see column 2, lines 45-51).  Marini et al. teaches that the compositions include a cosmetically acceptable vehicle to act as a diluent in an amount of 25% to 80% by weight of the composition (see column 2, lines 45-51).
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 25% to 80% by weight of a cosmetically acceptable vehicle (i.e. a solvent) as taught by Marini et al. in the composition of CN102492180.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic formulations comprising cross-linked hyaluronic acid compositions and Marini et al. teaches 25% to 80% by weight of a cosmetically acceptable vehicle.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7 of copending Application No. 16/934797.
Copending Application No. 16/934797 is drawn to a composition, which can be used as a cosmetic, with 0.5% or more by weight of a crosslinked hyaluronic acid, where the hyaluronic acid is crosslinked with an epoxide-based crosslinking agent.  The epoxide-based crosslinking agent can be selected from a group consisting of 1,4-butanediol diglycidyl ether (BDDE), ethylene glycol diglycidyl ether (EGDGE), 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, 1,2-ethanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, propylene glycol diglycidyl ether, polypropylene glycol diglycidyl ether, and diglycerol polyglycidyl ether.  While copending Application No. 16/934797 does not specifically claim the water swelling degree as instantly claimed, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Melissa L Fisher/           Primary Examiner, Art Unit 1611